                                                     Case 5:18-cv-02225-DDP-SHK Document 21 Filed 11/29/18 Page 1 of 3 Page ID #:138



                                                       1   George M. Lee (SBN 172982)
                                                       2
                                                           SEILER EPSTEIN ZIEGLER & APPLEGATE LLP
                                                           601 Montgomery Street, Suite 2000
                                                       3   San Francisco, CA 94111
                                                       4   Phone: (415) 979-0500
                                                           Fax: (415) 979-0511
                                                       5   Email: gml@sezalaw.com
                                                       6
                                                           Attorneys for Plaintiffs
                                                       7   ARIE VAN NIEUWENHUYZEN,
                                                       8   THE CALGUNS FOUNDATION,
                                                           FIREARMS POLICY COALITION,
                                                       9   FIREARMS POLICY FOUNDATION,
                                                      10   SECOND AMENDMENT FOUNDATION, and
                                                           MADISON SOCIETY FOUNDATION
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                      11
                                                      12                          UNITED STATES DISTRICT COURT

                                                      13                         CENTRAL DISTRICT OF CALIFORNIA
                                                      14
                                                                                           EASTERN DIVISION
                                  Attorneys at Law




                                                      15
                                                      16   ARIE VAN NIEUWENHUYZEN, an                     Case No. 5:18-cv-02225-DDP-SHK
                                                           individual; THE CALGUNS
                                                      17   FOUNDATION; FIREARMS POLICY                    PLAINTIFFS’ NOTICE OF MOTION
                                                      18   COALITION; FIREARMS POLICY                     AND MOTION FOR ISSUANCE OF
                                                           FOUNDATION; SECOND                             PRELIMINARY INJUNCTION
                                                      19   AMENDMENT FOUNDATION; and
                                                      20   MADISON SOCIETY FOUNDATION,                    [FRCP 65(a)]

                                                      21           Plaintiffs,                            Date:    January 7, 2019
                                                      22                                                  Time: 10:00 a.m.
                                                                 vs.                                      Courtrm. 9C
                                                      23   STANLEY SNIFF, in his capacity as              Judge: Hon. Dean D. Pregerson
                                                      24   Sheriff of the County of Riverside;
                                                           RIVERSIDE COUNTY SHERIFF’S
                                                      25   DEPARTMENT, a public entity; and
                                                      26   COUNTY OF RIVERSIDE,
                                                           CALIFORNIA,
                                                      27
                                                      28           Defendants.


                                                                                                      1
                                                                                 PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                     Case 5:18-cv-02225-DDP-SHK Document 21 Filed 11/29/18 Page 2 of 3 Page ID #:139



                                                       1         TO ALL DEFENDANTS AND THEIR ATTORNEYS OF RECORD:
                                                       2         PLEASE TAKE NOTICE that on January 7, 2019, at 10:00 a.m., or as
                                                       3   soon thereafter as the matter may be heard in Courtroom 9C of the above-entitled
                                                       4   United States District Court, located at the United States Courthouse, 350 West 1st
                                                       5   Street, Los Angeles, CA. 90012, Hon. Dean D. Pregerson presiding, plaintiffs
                                                       6   ARIE VAN NIEUWENHUYZEN, THE CALGUNS FOUNDATION,
                                                       7   FIREARMS POLICY COALITION, FIREARMS POLICY FOUNDATION,
                                                       8   SECOND AMENDMENT FOUNDATION and MADISON SOCIETY
                                                       9   FOUNDATION (“plaintiffs”) will and hereby do move this Court for an order
                                                      10   issuing a preliminary injunction pursuant to FRCP 65(a), enjoining defendants
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                      11   STANLEY SNIFF, in his capacity as Sheriff of the County of Riverside, the
                                                      12   RIVERSIDE COUNTY SHERIFF’S DEPARTMENT, and the COUNTY OF
                                                      13   RIVERSIDE (“defendants”) from enforcing, and continuing to enforce, implement
                                                      14   or abide by their policy which prohibits non-U.S. citizens who are otherwise
                                  Attorneys at Law




                                                      15   qualified, lawful permanent residents, not prohibited from owning firearms, from
                                                      16   applying or obtaining a permit to carry a concealed weapon (“CCW”) under state
                                                      17   law. The grounds for this motion are that the defendants’ CCW policies violate the
                                                      18   Equal Protection Clause of the Fourteenth Amendment, and the Second
                                                      19   Amendment to the United States Constitution, and otherwise conflict with and are
                                                      20   preempted by applicable state law, and that plaintiff has and will continue to suffer
                                                      21   irreparable injury in the absence of preliminary injunctive relief from such policies.
                                                      22         In support of this motion, plaintiffs and moving parties will rely upon this
                                                      23   motion and memorandum of points and authorities attached hereto, the supporting
                                                      24   declarations and exhibits thereto, the complete records on file of the above-entitled
                                                      25   action, and other matters of which the Court may take judicial notice, and any
                                                      26   other such evidence and argument as the Court may consider upon hearing of the
                                                      27   matter.
                                                      28


                                                                                                     2
                                                                              PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                     Case 5:18-cv-02225-DDP-SHK Document 21 Filed 11/29/18 Page 3 of 3 Page ID #:140



                                                       1   Dated: November 29, 2018         SEILER EPSTEIN ZIEGLER & APPLEGATE LLP
                                                       2
                                                       3                                    /s/ George M. Lee
                                                                                            George M. Lee
                                                       4
                                                                                            Attorney for Plaintiffs
                                                       5
                                                       6
                                                       7
                                                       8
                                                       9
                                                      10
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                      11
                                                      12
                                                      13
                                                      14
                                  Attorneys at Law




                                                      15
                                                      16
                                                      17
                                                      18
                                                      19
                                                      20
                                                      21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28


                                                                                                3
                                                                           PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
